DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7, 9, 10, 11, and 13 – 19 of U.S. Patent No. 11,128,359 (hereinafter ‘359). 

Regarding claim 1, ‘359 discloses a method comprising: 
receiving, by a wireless device, a field comprising a first value indicating that skipping semi-persistent (SP) channel state information (CSI) report transmission is allowed, wherein the field is configured to comprise either the first value or a second value indicating that skipping SP CSI report transmission is prohibited (receiving, by a wireless device from a base station, an SP CSI skip  indicator comprising a first value indicating that skipping SP CSI report transmission is allowed, wherein the SP CSI skip indicator is configured to comprise either the first value or a second value indicating that skipping SP CSI report transmission is prohibited, see claim 1); 
receiving one or more messages indicating activation of SP CSI reporting (receiving DCI indicating activation of SP CSI reporting, see claim 1); and 
while SP CSI reporting is activated, skipping, based on the first value indicating that skipping SP CSI report transmission is allowed, a scheduled transmission of an SP CSI report (while SP CSI reporting is activated: skipping, during a second time period and based on the first value indicating that skipping SP CSI report transmission is allowed, a scheduled transmission of a second SP CSI report, see claim 1).
Although the claims at issue are not identical, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of the ‘359 Patent by essentially reciting the bold text of claim 1 of the ‘359 Patent. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 2, ‘359 discloses the method of claim 1, wherein the skipping the scheduled transmission of the SP CSI report is further based on a determination that a measurement associated with the SP CSI report does not satisfy a reporting condition (wherein the skipping the scheduled transmission of the second SP CSI report is further based on determining that a measurement associated with the second SP CSI report does not satisfy a reporting condition, see claim 14).

Regarding claim 3, ‘359 discloses the method of claim 1, further comprising: while SP CSI reporting is activated, transmitting a second SP CSI report (while SP CSI reporting is activated: transmitting, during a first time period and based on the reference signal, a first SP CSI report, see claim 1) comprising at least one of: 
a layer 1 reference signal received power (a layer 1 reference signal received power, see claim 3); 
a channel quality indicator (a channel quality indicator, see claim 3); 
a precoding matrix indicator (a precoding matrix indicator, see claim 3); 
a rank indicator (a rank indicator, see claim 3); or 
a CSI reference signal (CSI-RS) resource indicator (a CSI-RS resource indicator, see claim 3).

Regarding claim 4, ‘359 discloses the method of claim 1, further comprising receiving a CSI request field comprising at least one of (wherein the CSI request field comprises at least one of, see claim 4): 
an activation/deactivation field (an activation/deactivation field, see claim 4); 
an SP CSI report trigger index (an SP CSI report trigger index, see claim 4); or 
the field (a field for the SP CSI skip indicator, see claim 4).

Regarding claim 5, ‘359 discloses the method of claim 1, wherein the receiving the field comprises receiving the field in at least one of (wherein the one or more second messages comprises at least one of, see claim 19):
 a radio resource control (RRC) message; 
downlink control information (DCI) (downlink control information, see claim 19); or 
a medium access control (MAC) control element (CE) (a medium access control (MAC) control element (MAC-CE), see claim 19).

Regarding claim 6, ‘359 discloses the method of claim 1, wherein the one or more messages comprise at least one of (wherein the one or more second messages comprises at least one of, see claim 19): 
downlink control information (DCI) (downlink control information, see claim 19); or 
a medium access control (MAC) control element (CE) (a medium access control (MAC) control element (MAC-CE), see claim 19).

Regarding claim 7, ‘359 discloses the method of claim 1, wherein the skipping the scheduled transmission of the SP CSI report is further based on a determination that a measurement associated with the SP CSI report is at least one of (wherein the skipping the scheduled transmission of the second SP CSI report is further based on determining that a measurement of a CSI parameter associated with the second SP CSI report is at least one of, see claim 6): 
below a threshold quantity (below a threshold quantity, see claim 6); 
invalid (invalid, see claim 6); or 
not available (not available, see claim 6).

Regarding claim 8, ‘359 discloses the method of claim 1, wherein the SP CSI report indicates a channel state associated with a reference signal (wherein the configuration parameters comprise: at least one indication of a resource configuration of a reference signal, see claim 1), and wherein the reference signal comprises at least one of (wherein the reference signal comprises at least one of, see claim 7): 
a CSI reference signal (CSI-RS) (a CSI reference signal (CSI-RS), see claim 7); or 
a synchronization signal block (a synchronization signal block, see claim 7).

Regarding claim 9, ‘359 discloses the method of claim 1, further comprising: 
receiving one or more second messages indicating deactivation of SP CSI reporting (receiving second DCI indicating deactivation of SP CSI reporting, see claim 9); and 
stopping, based on the one or more second messages, subsequent SP CSI reporting (stopping, during a third time period and based on the second DCI, subsequent SP CSI reporting, see claim 9).

Regarding claim 10, ‘359 discloses the method of claim 1, wherein the skipping the scheduled transmission of the SP CSI report is further based on a determination that the scheduled transmission of the SP CSI report overlaps in time with a scheduled transmission of one or more uplink control channels or one or more uplink shared channels (wherein the skipping the scheduled transmission of the second SP CSI report is after determining that the scheduled transmission of the second SP CSI report overlaps in time with a scheduled transmission of one or more uplink control channels or one or more uplink shared channels, see claim 10).

Regarding claim 11, ‘359 discloses the method of claim 1, wherein the field corresponds to an SP CSI skip indicator that is a cell-specific parameter associated with multiple SP CSI reports (wherein the SP CSI skip indicator is a cell-specific parameter associated with multiple SP CSI reports, see claim 11), and 
wherein the receiving the field comprises receiving one or more configuration parameters, associated with SP CSI reporting (wherein the configuration parameters comprise: at least one indication of a resource configuration of a reference signal, see claim 1), comprising: 
at least one indication of a resource configuration of a reference signal (wherein the configuration parameters comprise: at least one indication of a resource configuration of a reference signal, see claim 1); and
the field (a field for the SP CSI skip indicator, see claim 4).

Regarding claim 12, ‘359 discloses the method of claim 1, further comprising: 
receiving a second field comprising the second value indicating that skipping SP CSI report transmission is prohibited (receiving a second SP CSI skip indicator comprising the second value indicating that skipping SP CSI report transmission is prohibited, see claim 13); and 
while SP CSI reporting is activated, transmitting, based on the second value indicating that skipping SP CSI report transmission is prohibited, a second SP CSI report (transmitting, based on the second value indicating that skipping SP CSI report transmission is prohibited, a third SP CSI report, see claim 13).

Regarding claim 13, ‘359 discloses a method comprising: 
receiving, by a wireless device, a field indicating that skipping semi-persistent (SP) channel state information (CSI) report transmission is prohibited (receiving, by a wireless device from a base station, an SP CSI skip indicator indicating that skipping SP CSI report transmission is prohibited, see claim 15); 
receiving one or more messages indicating activation of SP CSI reporting (receiving downlink control information indicating activation of SP CSI reporting, see claim 15); 
while SP CSI reporting is activated, transmitting, based on a reference signal, a first SP CSI report (while SP CSI reporting is activated and during a first time period, transmitting, based on the reference signal, a first SP CSI report, see claim 15); and 
while SP CSI reporting is activated, transmitting, based on the field indicating that skipping SP CSI report transmission is prohibited, a second SP CSI report (while SP CSI reporting is activated and during a second time period, transmitting, based on the SP CSI skip indicator indicating that skipping SP CSI report transmission is prohibited, a second SP CSI report, see claim 15).

Regarding claim 14, ‘359 discloses the method of claim 13, wherein a measurement associated with the second SP CSI report does not satisfy a reporting condition (wherein the skipping the scheduled transmission of the second SP CSI report is further based on determining that a measurement associated with the second SP CSI report does not satisfy a reporting condition, see claim 14).

Regarding claim 15, ‘359 discloses the method of claim 13, further comprising:
receiving a second field indicating that skipping SP CSI report transmission is allowed (a second indicator comprising a first value indicating that skipping SP CSI report transmission is allowed, see claim 18); and 
while SP CSI reporting is activated, skipping, based on the second field indicating that skipping SP CSI report transmission is allowed, a scheduled transmission of a third SP CSI report (while SP CSI reporting is activated: skipping, based on the first value indicating that skipping SP CSI report transmission is allowed and based on a skipping condition being satisfied, a scheduled transmission of a second SP CSI report, see claim 18).

Regarding claim 16, ‘359 discloses the method of claim 13, wherein the transmitting the second SP CSI report is after at least one of (wherein the transmitting the second SP CSI report is based on at least one of, see claim 16):
a determination that the second SP CSI report is not available (a determination that the second SP CSI report is not available, see claim 16);
a determination that the second SP CSI report is invalid (a determination that the second SP CSI report is invalid, see claim 16); or 
a determination that a transmission power associated with the second SP CSI report is not available (a determination that a transmission power associated with the second SP CSI report is not available, see claim 16).

Regarding claim 17, ‘359 discloses the method of claim 13, wherein the second SP CSI report comprises at least one of: 
a value, associated with a channel quality indicator report, that is outside of a predefined range (a channel quality indicator report with a first value that is out of range of a predefined range, see claim 17); or 
a value, associated with a layer 1 reference signal received power (L1-RSRP), indicating that the L1-RSRP does not satisfy a threshold (a layer 1 reference signal received power (L1-RSRP) with a second value indicating that the L1-RSRP does not satisfy a threshold, see claim 17).

Regarding claim 18, ‘359 discloses the method of claim 13, wherein the one or more messages comprises at least one of: 
downlink control information (DCI) (downlink control information, see claim 19); or 
a medium access control (MAC) control element (CE) (a medium access control (MAC) control element (MAC-CE), see claim 19).

Regarding claim 19, ‘359 discloses the method of claim 13, wherein the receiving the field comprises receiving one or more configuration parameters, associated with SP CSI reporting (wherein the configuration parameters comprise: at least one indication of a resource configuration of a reference signal, see claim 1), comprising: 
at least one indication of a resource configuration of the reference signal (wherein the configuration parameters comprise: at least one indication of a resource configuration of a reference signal, see claim 1), and 
the field (a field for the SP CSI skip indicator, see claim 4).

Regarding claim 20, ‘359 discloses the method of claim 13, wherein the field corresponds to an SP CSI skip indicator that is a cell-specific parameter associated with multiple SP CSI reports (wherein the SP CSI skip indicator is a cell-specific parameter associated with multiple SP CSI reports, see claim 11).

Regarding claim 21, ‘359 discloses a wireless device comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive a field comprising a first value indicating that skipping semi-persistent (SP) channel state information (CSI) report transmission is allowed, wherein the field is configured to comprise either the first value or a second value indicating that skipping SP CSI report transmission is prohibited (receiving, by a wireless device from a base station, an SP CSI skip  indicator comprising a first value indicating that skipping SP CSI report transmission is allowed, wherein the SP CSI skip indicator is configured to comprise either the first value or a second value indicating that skipping SP CSI report transmission is prohibited, system of claim 1); 
receive one or more messages indicating activation of SP CSI reporting (receiving DCI indicating activation of SP CSI reporting, system of claim 1); and 
while SP CSI reporting is activated, skip, based on the first value indicating that skipping SP CSI report transmission is allowed, a scheduled transmission of an SP CSI report (while SP CSI reporting is activated: skipping, during a second time period and based on the first value indicating that skipping SP CSI report transmission is allowed, a scheduled transmission of a second SP CSI report, system of claim 1).
Although the claims at issue are not identical, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of the ‘359 Patent by essentially reciting the bold text of claim 1 of the ‘359 Patent. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 22, ‘359 discloses the wireless device of claim 21, wherein the instructions, when executed by the one or more processors, cause the wireless device to skip the scheduled transmission of the SP CSI report further based on a determination that a measurement associated with the SP CSI report does not satisfy a reporting condition (wherein the skipping the scheduled transmission of the second SP CSI report is further based on determining that a measurement associated with the second SP CSI report does not satisfy a reporting condition, system of claim 14).

Regarding claim 23, ‘359 discloses the wireless device of claim 21, wherein the instructions, when executed by the one or more processors, cause the wireless device to transmit, while SP CSI reporting is activated, a second SP CSI report (while SP CSI reporting is activated: transmitting, during a first time period and based on the reference signal, a first SP CSI report, system of claim 1) comprising at least one of: 
a layer 1 reference signal received power (a layer 1 reference signal received power, system of claim 3); 
a channel quality indicator (a channel quality indicator, system of claim 3); 
a precoding matrix indicator (a precoding matrix indicator, system of claim 3); 
a rank indicator (a rank indicator, system of claim 3); or 
a CSI reference signal (CSI-RS) resource indicator (a CSI-RS resource indicator, system of claim 3).

Regarding claim 24, ‘359 discloses the wireless device of claim 21, wherein the instructions, when executed by the one or more processors, cause the wireless device to receive a CSI request field comprising at least one of (wherein the CSI request field comprises at least one of, system of claim 4): 
an activation/deactivation field (an activation/deactivation field, system of claim 4); 
an SP CSI report trigger index (an SP CSI report trigger index, system of claim 4); or 
the field (a field for the SP CSI skip indicator, system of claim 4).

Regarding claim 25, ‘359 discloses the wireless device of claim 21, wherein the instructions, when executed by the one or more processors, cause the wireless device to receive the field in at least one of (wherein the one or more second messages comprises at least one of, system of claim 19): 
a radio resource control (RRC) message; 
downlink control information (DCI) (downlink control information, system of claim 19); or 
a medium access control (MAC) control element (CE) (a medium access control (MAC) control element (MAC-CE), system of claim 19).

Regarding claim 26, ‘359 discloses the wireless device of claim 21, wherein the one or more messages comprise at least one of (wherein the one or more second messages comprises at least one of, system of claim 19): 
downlink control information (DCI) (downlink control information, system of claim 19); or 
a medium access control (MAC) control element (CE) (a medium access control (MAC) control element (MAC-CE), system of claim 19).

Regarding claim 27, ‘359 discloses the wireless device of claim 21, wherein the instructions, when executed by the one or more processors, cause the wireless device to skip the scheduled transmission of the SP CSI report further based on a determination that a measurement associated with the SP CSI report is at least one of (wherein the skipping the scheduled transmission of the second SP CSI report is further based on determining that a measurement of a CSI parameter associated with the second SP CSI report is at least one of, system of claim 6): 
below a threshold quantity (below a threshold quantity, system of claim 6); 
invalid (invalid, system of claim 6); or 
not available (not available, system of claim 6).

Regarding claim 28, ‘359 discloses the wireless device of claim 21, wherein the SP CSI report indicates a channel state associated with a reference signal (wherein the configuration parameters comprise: at least one indication of a resource configuration of a reference signal, system of claim 1), and wherein the reference signal comprises at least one of (wherein the reference signal comprises at least one of, system of claim 7): 
a CSI reference signal (CSI-RS) (a CSI reference signal (CSI-RS), system of claim 7); or 
a synchronization signal block (a synchronization signal block, system of claim 7)

Regarding claim 29, ‘359 discloses the wireless device of claim 21, wherein the instructions, when executed by the one or more processors, cause the wireless device to: 
receive one or more second messages indicating deactivation of SP CSI reporting (receiving second DCI indicating deactivation of SP CSI reporting, system of claim 9); and 
stop, based on the one or more second messages, subsequent SP CSI reporting (stopping, during a third time period and based on the second DCI, subsequent SP CSI reporting, system of claim 9).

Regarding claim 30, ‘359 discloses the wireless device of claim 21, wherein the instructions, when executed by the one or more processors, cause the wireless device to skip the scheduled transmission of the SP CSI report further based on a determination that the scheduled transmission of the SP CSI report overlaps in time with a scheduled transmission of one or more uplink control channels or one or more uplink shared channels (wherein the skipping the scheduled transmission of the second SP CSI report is after determining that the scheduled transmission of the second SP CSI report overlaps in time with a scheduled transmission of one or more uplink control channels or one or more uplink shared channels, system of see claim 10).

Regarding claim 31, ‘359 discloses the wireless device of claim 21, wherein the field corresponds to an SP CSI skip indicator that is a cell-specific parameter associated with multiple SP CSI reports (wherein the SP CSI skip indicator is a cell-specific parameter associated with multiple SP CSI reports, system of claim 11), and 
wherein the instructions, when executed by the one or more processors, cause the wireless device to receive the field by receiving one or more configuration parameters, associated with SP CSI reporting (wherein the configuration parameters comprise: at least one indication of a resource configuration of a reference signal, system of claim 1), comprising: 
at least one indication of a resource configuration of a reference signal (wherein the configuration parameters comprise: at least one indication of a resource configuration of a reference signal, system of claim 1); and
the field (a field for the SP CSI skip indicator, system of claim 4).

Regarding claim 32, ‘359 discloses the wireless device of claim 21, wherein the instructions, when executed by the one or more processors, cause the wireless device to: 
receive a second field comprising the second value indicating that skipping SP CSI report transmission is prohibited (receiving a second SP CSI skip indicator comprising the second value indicating that skipping SP CSI report transmission is prohibited, system of claim 13); and 
while SP CSI reporting is activated, transmit, based on the second value indicating that skipping SP CSI report transmission is prohibited, a second SP CSI report (transmitting, based on the second value indicating that skipping SP CSI report transmission is prohibited, a third SP CSI report, system of claim 13).

Regarding claim 33, ‘359 discloses a wireless device comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive a field indicating that skipping semi-persistent (SP) channel state information (CSI) report transmission is prohibited (receiving, by a wireless device from a base station, an SP CSI skip indicator indicating that skipping SP CSI report transmission is prohibited, system of claim 15); 
receive one or more messages indicating activation of SP CSI reporting (receiving downlink control information indicating activation of SP CSI reporting, system of claim 15); 
while SP CSI reporting is activated, transmit, based on a reference signal, a first SP CSI report (while SP CSI reporting is activated and during a first time period, transmitting, based on the reference signal, a first SP CSI report, system of claim 15); and 
while SP CSI reporting is activated, transmit, based on the field indicating that skipping SP CSI report transmission is prohibited, a second SP CSI report (while SP CSI reporting is activated and during a second time period, transmitting, based on the SP CSI skip indicator indicating that skipping SP CSI report transmission is prohibited, a second SP CSI report, system of claim 15).

Regarding claim 34, ‘359 discloses the wireless device of claim 33, wherein a measurement associated with the second SP CSI report does not satisfy a reporting condition (wherein the skipping the scheduled transmission of the second SP CSI report is further based on determining that a measurement associated with the second SP CSI report does not satisfy a reporting condition, system of claim 14).

Regarding claim 35, ‘359 discloses the wireless device of claim 33, wherein the instructions, when executed by the one or more processors, cause the wireless device to: 
receive a second field indicating that skipping SP CSI report transmission is allowed (a second indicator comprising a first value indicating that skipping SP CSI report transmission is allowed, system of claim 18); and 
while SP CSI reporting is activated, skip, based on the second field indicating that skipping SP CSI report transmission is allowed, a scheduled transmission of a third SP CSI report (while SP CSI reporting is activated: skipping, based on the first value indicating that skipping SP CSI report transmission is allowed and based on a skipping condition being satisfied, a scheduled transmission of a second SP CSI report, system of claim 18).

Regarding claim 36, ‘359 discloses the wireless device of claim 33, wherein the instructions, when executed by the one or more processors, cause the wireless device to transmit the second SP CSI report after at least one of (wherein the transmitting the second SP CSI report is based on at least one of, system of claim 16): 
a determination that the second SP CSI report is not available (a determination that the second SP CSI report is not available, system of claim 16);
a determination that the second SP CSI report is invalid (a determination that the second SP CSI report is invalid, system of claim 16); or 
a determination that a transmission power associated with the second SP CSI report is not available (a determination that a transmission power associated with the second SP CSI report is not available, system of claim 16).

Regarding claim 37, ‘359 discloses the wireless device of claim 33, wherein the second SP CSI report comprises at least one of: 
a value, associated with a channel quality indicator report, that is outside of a predefined range (a channel quality indicator report with a first value that is out of range of a predefined range, system of claim 17); or 
a value, associated with a layer 1 reference signal received power (L1-RSRP), indicating that the L1-RSRP does not satisfy a threshold (a layer 1 reference signal received power (L1-RSRP) with a second value indicating that the L1-RSRP does not satisfy a threshold, system of claim 17).

Regarding claim 38, ‘359 discloses the wireless device of claim 33, wherein the one or more messages comprises at least one of: 
downlink control information (DCI) (downlink control information, system of claim 19); or 
a medium access control (MAC) control element (CE) (a medium access control (MAC) control element (MAC-CE), system of claim 19).

Regarding claim 39, ‘359 discloses the wireless device of claim 33, wherein the instructions, when executed by the one or more processors, cause the wireless device to receive the field by receiving one or more configuration parameters, associated with SP CSI reporting (wherein the configuration parameters comprise: at least one indication of a resource configuration of a reference signal, system of claim 1), comprising: 
at least one indication of a resource configuration of the reference signal (wherein the configuration parameters comprise: at least one indication of a resource configuration of a reference signal, system of claim 1), and 
the field (a field for the SP CSI skip indicator, system of claim 4).

Regarding claim 40, ‘359 discloses the wireless device of claim 33, wherein the field corresponds to an SP CSI skip indicator that is a cell-specific parameter associated with multiple SP CSI reports (wherein the SP CSI skip indicator is a cell-specific parameter associated with multiple SP CSI reports, system of claim 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US Patent Application Publication 2020/0266866), and further in view of Muruganathan et al (US Patent Application Publication 2019/0098523). Hereinafter Takeda and Muruganathan.

Regarding claim 1, Takeda discloses a method comprising: 
receiving, by a wireless device, a field comprising a first value indicating that skipping semi-persistent (SP) channel state information (CSI) report transmission is allowed, wherein the field is configured to comprise either the first value or a second value indicating that skipping SP CSI report transmission is prohibited (the UE receives activation/deactivation signal to periodically perform CSI measurement using reference signal (i.e. SP-CSI-RS), where the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, paragraphs [0033], [0071] – [0076]; the indication of prioritizing SP-CSI is an indicator to allow the UE to skip SP-CSI reporting when the ULGF has higher priority for the UE to drop the SP-CSI reporting (i.e. first value indicates skipping is allowed), and the indication of prioritizing SP-CSI is an indicator to not allow the UE to skip SP-CSI reporting when the ULGF has lower priority for the UE to perform the SP-CSI reporting (i.e. second value indicates skipping is not allowed)); 
receiving one or more messages indicating activation of SP CSI reporting (the UE receives activation/deactivation signal for the SP-CSI reporting through DCI, paragraph [0034]); and 
skipping, based on the first value indicating that skipping SP CSI report transmission is allowed, a scheduled transmission of an SP CSI report (the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, where the UE receives information about priority for SP-CSI reporting (i.e. an indication of prioritizing SP-CSI reporting, an indication of prioritizing the ULGF (uplink grant-free) transmission, etc.), and the UE uses the ULGF resource to transmit ULGF by dropping the SP-CSI reporting during the scheduled time resource, paragraphs [0071] – [0076]).
While Takeda discloses the UE has the capability of skipping SP-CSI reporting (paragraphs [0068] – [0069]), Takeda does not explicitly disclose “while SP CSI reporting is activated, skipping a scheduled transmission of an SP CSI report.”
Muruganathan discloses “while SP CSI reporting is activated, skipping a scheduled transmission of an SP CSI report” as the wireless device receives a dynamic allocation trigger from network node to commence measurement of a semi-persistent CSI-RS resource, where a first measurement of the CSI-RS resource is performed, and a first CSI report based on the first measurement is transmitted to the network node, and the wireless device receives a dynamic deallocation trigger from a network node to terminate semi-persistent measurements on a CSI-RS resource, where the wireless device terminates the semi-persistent measurements on the CSI-RS resource (paragraphs [0093], [0094]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Takeda and Muruganathan before him or her, to incorporate the dynamic allocation trigger as taught by Muruganathan, to improve the UE avoiding a contention between SP-CSI reporting and UL data transmission of Takeda for utilizing the dynamic trigger as an indicator for the UE to skip SP-CSI reporting. The motivation for doing so would have been to have the high reliability of the DCI based allocation or deallocation to start or stop semi-persistent CSI-RS measurements (paragraph [0046] of Muruganathan).

Regarding claim 2, Takeda and Muruganathan disclose the method of claim 1, Takeda discloses wherein the skipping the scheduled transmission of the SP CSI report is further based on a determination that a measurement associated with the SP CSI report does not satisfy a reporting condition (the UE determines whether to prioritize SP-CSI reporting and ULGF transmission based on a certain condition (such as channel quality (for example, CQI value)), where the UE determines to drop the SP-CSI reporting when SP-CSI reporting is a certain threshold or less, i.e. the measurement section of the UE performs measurement of the received signal, such as received power (RSRP (Reference Signal Received Power)), paragraphs [0022], [0033], [0072], [0144], [0145]).

Regarding claim 3, Takeda and Muruganathan disclose the method of claim 1, Takeda discloses further comprising: while SP CSI reporting is activated, transmitting a second SP CSI report comprising at least one of: 
a layer 1 reference signal received power (the measurement section of the UE performs measurement of the received signal, such as received power (RSRP (Reference Signal Received Power)), paragraphs [0144], [0145]); 
a channel quality indicator (the UE determines whether to prioritize SP-CSI reporting and ULGF transmission based on a certain condition (such as channel quality (for example, CQI value)), where the UE receives activation/deactivation signal to periodically perform CSI measurement using reference signal (i.e. SP-CSI-RS), and the CSI-RS is a reference signal used to measure channel state information (CSI) such as a CQI (Channel Quality Indicator), a PMI (Precoding Matrix Indicator), and a RI (Rank Indicator), paragraphs [0022], [0033], [0072]); 
a precoding matrix indicator (the UE determines whether to prioritize SP-CSI reporting and ULGF transmission based on a certain condition, where the UE receives activation/deactivation signal to periodically perform CSI measurement using reference signal (i.e. SP-CSI-RS), and the CSI-RS is a reference signal used to measure channel state information (CSI) such as a CQI (Channel Quality Indicator), a PMI (Precoding Matrix Indicator), and a RI (Rank Indicator), paragraphs [0022], [0033], [0072]); 
a rank indicator (the UE determines whether to prioritize SP-CSI reporting and ULGF transmission based on a certain condition (such as channel quality (for example, CQI value)), where the UE receives activation/deactivation signal to periodically perform CSI measurement using reference signal (i.e. SP-CSI-RS), and the CSI-RS is a reference signal used to measure channel state information (CSI) such as a CQI (Channel Quality Indicator), a PMI (Precoding Matrix Indicator), and a RI (Rank Indicator), paragraphs [0022], [0033], [0072]); or 
a CSI reference signal (CSI-RS) resource indicator (the UE determines whether to prioritize SP-CSI reporting and ULGF transmission based on a certain condition (such as channel quality (for example, CQI value)), where the UE receives activation/deactivation signal to periodically perform CSI measurement using reference signal (i.e. SP-CSI-RS), and the CSI-RS is a reference signal used to measure channel state information (CSI) such as a CQI (Channel Quality Indicator), a PMI (Precoding Matrix Indicator), and a RI (Rank Indicator), paragraphs [0022], [0033], [0072]).

Regarding claim 4, Takeda and Muruganathan disclose the method of claim 1, Takeda discloses further comprising receiving a CSI request field comprising at least one of: 
an activation/deactivation field (the UE determines whether to prioritize SP-CSI reporting and ULGF transmission based on a certain condition (such as channel quality (for example, CQI value)), where the UE receives activation/deactivation signal to periodically perform CSI measurement using reference signal (i.e. SP-CSI-RS), and the CSI-RS is a reference signal used to measure channel state information (CSI) such as a CQI (Channel Quality Indicator), a PMI (Precoding Matrix Indicator), and a RI (Rank Indicator), paragraphs [0022], [0033], [0072]); 
an SP CSI report trigger index; or 
the field.

Regarding claim 5, Takeda and Muruganathan disclose the method of claim 1, Takeda discloses wherein the receiving the field comprises receiving the field in at least one of:
 a radio resource control (RRC) message; 
downlink control information (DCI) (the UE receives activation/deactivation signal for the SP-CSI reporting through DCI, paragraph [0034]); or 
a medium access control (MAC) control element (CE).

Regarding claim 6, Takeda and Muruganathan disclose the method of claim 1, Takeda discloses wherein the one or more messages comprise at least one of: 
downlink control information (DCI) (the UE receives activation/deactivation signal for the SP-CSI reporting through DCI, paragraph [0034]); or 
a medium access control (MAC) control element (CE).

Regarding claim 7, Takeda and Muruganathan disclose the method of claim 1, Takeda discloses wherein the skipping the scheduled transmission of the SP CSI report is further based on a determination that a measurement associated with the SP CSI report is at least one of: 
below a threshold quantity (the UE determines whether to prioritize SP-CSI reporting and ULGF transmission based on a certain condition (such as channel quality (for example, CQI value)), where the UE determines to drop the SP-CSI reporting when SP-CSI reporting is a certain threshold or less, paragraphs [0022], [0033], [0072]); 
invalid; or 
not available.

Regarding claim 8, Takeda and Muruganathan disclose the method of claim 1, Takeda discloses wherein the SP CSI report indicates a channel state associated with a reference signal (the UE receives activation/deactivation signal to periodically perform CSI measurement using reference signal (i.e. SP-CSI-RS), where the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, paragraphs [0033], [0071] – [0076]), and wherein the reference signal comprises at least one of: 
a CSI reference signal (CSI-RS) (the UE receives activation/deactivation signal to periodically perform CSI measurement using reference signal (i.e. SP-CSI-RS), where the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, paragraphs [0033], [0071] – [0076]); or 
a synchronization signal block.

Regarding claim 9, Takeda and Muruganathan disclose the method of claim 1, Takeda discloses further comprising: 
receiving one or more second messages indicating deactivation of SP CSI reporting (the UE receives activation/deactivation signal for the SP-CSI reporting through DCI to periodically perform CSI measurement using reference signal (i.e. SP-CSI-RS), where the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, paragraphs [0033], [0034], [0071] – [0076]).
While Takeda discloses the UE has the capability of skipping SP-CSI reporting (paragraphs [0068] – [0069]), Takeda does not explicitly disclose “stopping, based on the one or more second messages, subsequent SP CSI reporting.”
Muruganathan discloses “stopping, based on the one or more second messages, subsequent SP CSI reporting” as the wireless device receives a dynamic allocation trigger from network node to commence measurement of a semi-persistent CSI-RS resource, where a first measurement of the CSI-RS resource is performed, and a first CSI report based on the first measurement is transmitted to the network node, and the wireless device receives a dynamic deallocation trigger from a network node to terminate semi-persistent measurements on a CSI-RS resource, where the wireless device terminates the semi-persistent measurements on the CSI-RS resource (paragraphs [0093], [0094]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Takeda and Muruganathan before him or her, to incorporate the dynamic allocation trigger as taught by Muruganathan, to improve the UE avoiding a contention between SP-CSI reporting and UL data transmission of Takeda for utilizing the dynamic trigger as an indicator for the UE to skip SP-CSI reporting. The motivation for doing so would have been to have the high reliability of the DCI based allocation or deallocation to start or stop semi-persistent CSI-RS measurements (paragraph [0046] of Muruganathan).

Regarding claim 10, Takeda and Muruganathan disclose the method of claim 1, Takeda discloses wherein the skipping the scheduled transmission of the SP CSI report is further based on a determination that the scheduled transmission of the SP CSI report overlaps in time with a scheduled transmission of one or more uplink control channels or one or more uplink shared channels (the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, where the UE receives information about priority for SP-CSI reporting (i.e. an indication of prioritizing SP-CSI reporting, an indication of prioritizing the ULGF (uplink grant-free) transmission, etc.) to transmit SP-CSI or to drop the SP-CSI reporting, paragraphs [0071] – [0076]; the indication of prioritizing SP-CSI is an indicator to allow the UE to skip SP-CSI reporting when the ULGF has higher priority for the UE to drop the SP-CSI reporting to avoid contention (i.e. collision)).

Regarding claim 11, Takeda and Muruganathan disclose the method of claim 1, Takeda discloses wherein the field corresponds to an SP CSI skip indicator that is a cell-specific parameter associated with multiple SP CSI reports (a cell-specific reference signal (CRS), a channel state information-reference signal (CSI-RS), a demodulation reference signal (DMRS), a positioning reference signal (PRS), and so on are transmitted as downlink reference signals in the radio communication system, paragraph [0096]), and 
wherein the receiving the field comprises receiving one or more configuration parameters, associated with SP CSI reporting (the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, where the UE receives information about priority for SP-CSI reporting (i.e. CQI value),  paragraphs [0071] – [0076]; the SP-CSI resource is resource configured through higher layer signaling, or a resource specified by an activation signal for the SP-CSI reporting, paragraph [0031]), comprising: 
at least one indication of a resource configuration of a reference signal (the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, where the UE receives information about priority for SP-CSI reporting (i.e. CQI value),  paragraphs [0071] – [0076]; the SP-CSI resource is resource configured through higher layer signaling, or a resource specified by an activation signal for the SP-CSI reporting, paragraph [0031]); and
the field.

Regarding claim 12, Takeda and Muruganathan disclose the method of claim 1, Takeda discloses further comprising: 
receiving a second field comprising the second value indicating that skipping SP CSI report transmission is prohibited (the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, where the UE receives information about priority for SP-CSI reporting (i.e. an indication of prioritizing SP-CSI reporting, an indication of prioritizing the ULGF (uplink grant-free) transmission, etc.) to transmit SP-CSI or to drop the SP-CSI reporting, paragraphs [0071] – [0076]; the indication of prioritizing SP-CSI is an indicator to not allow the UE to skip SP-CSI reporting when the ULGF has lower priority for the UE to perform the SP-CSI reporting).
While Takeda discloses the UE has the capability of skipping SP-CSI reporting (paragraphs [0068] – [0069]), Takeda does not explicitly disclose “while SP CSI reporting is activated, transmitting, based on the second value indicating that skipping SP CSI report transmission is prohibited, a second SP CSI report.”
Muruganathan discloses “while SP CSI reporting is activated, transmitting, based on the second value indicating that skipping SP CSI report transmission is prohibited, a second SP CSI report” as the wireless device receives a dynamic allocation trigger from network node to commence measurement of a semi-persistent CSI-RS resource, where a first measurement of the CSI-RS resource is performed, and a first CSI report based on the first measurement is transmitted to the network node, and the wireless device receives a dynamic deallocation trigger from a network node to terminate semi-persistent measurements on a CSI-RS resource, where the wireless device terminates the semi-persistent measurements on the CSI-RS resource (paragraphs [0093], [0094]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Takeda and Muruganathan before him or her, to incorporate the dynamic allocation trigger as taught by Muruganathan, to improve the UE avoiding a contention between SP-CSI reporting and UL data transmission of Takeda for utilizing the dynamic trigger as an indicator for the UE to skip SP-CSI reporting. The motivation for doing so would have been to have the high reliability of the DCI based allocation or deallocation to start or stop semi-persistent CSI-RS measurements (paragraph [0046] of Muruganathan).

Regarding claim 13, Takeda discloses a method comprising: 
receiving, by a wireless device, a field indicating that skipping semi-persistent (SP) channel state information (CSI) report transmission is prohibited (the UE receives activation/deactivation signal to periodically perform CSI measurement using reference signal (i.e. SP-CSI-RS), where the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, paragraphs [0033], [0071] – [0076]; the indication of prioritizing SP-CSI is an indicator to allow the UE to skip SP-CSI reporting when the ULGF has higher priority for the UE to drop the SP-CSI reporting (i.e. first value indicates skipping is allowed), and the indication of prioritizing SP-CSI is an indicator to not allow the UE to skip SP-CSI reporting when the ULGF has lower priority for the UE to perform the SP-CSI reporting (i.e. second value indicates skipping is not allowed)); 
receiving one or more messages indicating activation of SP CSI reporting (the UE receives activation/deactivation signal for the SP-CSI reporting through DCI, paragraph [0034]); 
while SP CSI reporting is activated, transmitting, based on a reference signal, a first SP CSI report (the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, where the UE receives information about priority for SP-CSI reporting (i.e. an indication of prioritizing SP-CSI reporting, an indication of prioritizing the ULGF (uplink grant-free) transmission, etc.), and the UE uses the SP-CSI resource to transmit SP-CSI in the scheduled time resource, paragraphs [0071] – [0076]).
While Takeda discloses the UE has the capability of skipping SP-CSI reporting (paragraphs [0068] – [0069]), Takeda does not explicitly disclose “while SP CSI reporting is activated, transmitting, based on the field indicating that skipping SP CSI report transmission is prohibited, a second SP CSI report.”
Muruganathan discloses “while SP CSI reporting is activated, transmitting, based on the field indicating that skipping SP CSI report transmission is prohibited, a second SP CSI report” as the wireless device receives a dynamic allocation trigger from network node to commence measurement of a semi-persistent CSI-RS resource, where a first measurement of the CSI-RS resource is performed, and a first CSI report based on the first measurement is transmitted to the network node, and the wireless device receives a dynamic deallocation trigger from a network node to terminate semi-persistent measurements on a CSI-RS resource, where the wireless device terminates the semi-persistent measurements on the CSI-RS resource (paragraphs [0093], [0094]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Takeda and Muruganathan before him or her, to incorporate the dynamic allocation trigger as taught by Muruganathan, to improve the UE avoiding a contention between SP-CSI reporting and UL data transmission of Takeda for utilizing the dynamic trigger as an indicator for the UE to skip SP-CSI reporting. The motivation for doing so would have been to have the high reliability of the DCI based allocation or deallocation to start or stop semi-persistent CSI-RS measurements (paragraph [0046] of Muruganathan).

Regarding claim 14, Takeda and Muruganathan disclose the method of claim 13, Takeda discloses wherein a measurement associated with the second SP CSI report does not satisfy a reporting condition (the UE determines whether to prioritize SP-CSI reporting and ULGF transmission based on a certain condition (such as channel quality (for example, CQI value)), where the UE determines to drop the SP-CSI reporting when SP-CSI reporting is a certain threshold or less, i.e. the measurement section of the UE performs measurement of the received signal, such as received power (RSRP (Reference Signal Received Power)), paragraphs [0022], [0033], [0072], [0144], [0145]).

Regarding claim 15, Takeda and Muruganathan disclose the method of claim 13, Takeda discloses further comprising:
receiving a second field indicating that skipping SP CSI report transmission is allowed (the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, where the UE receives information about priority for SP-CSI reporting (i.e. an indication of prioritizing SP-CSI reporting, an indication of prioritizing the ULGF (uplink grant-free) transmission, etc.), and the UE uses the ULGF resource to transmit ULGF by dropping the SP-CSI reporting during the scheduled time resource, paragraphs [0071] – [0076]).
While Takeda discloses the UE has the capability of skipping SP-CSI reporting (paragraphs [0068] – [0069]), Takeda does not explicitly disclose “while SP CSI reporting is activated, skipping, based on the second field indicating that skipping SP CSI report transmission is allowed, a scheduled transmission of a third SP CSI report.”
Muruganathan discloses “while SP CSI reporting is activated, skipping, based on the second field indicating that skipping SP CSI report transmission is allowed, a scheduled transmission of a third SP CSI report” as the wireless device receives a dynamic allocation trigger from network node to commence measurement of a semi-persistent CSI-RS resource, where a first measurement of the CSI-RS resource is performed, and a first CSI report based on the first measurement is transmitted to the network node, and the wireless device receives a dynamic deallocation trigger from a network node to terminate semi-persistent measurements on a CSI-RS resource, where the wireless device terminates the semi-persistent measurements on the CSI-RS resource (paragraphs [0093], [0094]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Takeda and Muruganathan before him or her, to incorporate the dynamic allocation trigger as taught by Muruganathan, to improve the UE avoiding a contention between SP-CSI reporting and UL data transmission of Takeda for utilizing the dynamic trigger as an indicator for the UE to skip SP-CSI reporting. The motivation for doing so would have been to have the high reliability of the DCI based allocation or deallocation to start or stop semi-persistent CSI-RS measurements (paragraph [0046] of Muruganathan).

Regarding claim 16, Takeda and Muruganathan disclose the method of claim 13, Takeda discloses wherein the transmitting the second SP CSI report is after at least one of:
a determination that the second SP CSI report is not available (the UE determines whether to prioritize SP-CSI reporting and ULGF transmission based on a certain condition (such as channel quality (for example, CQI value)), where the UE determines to drop the SP-CSI reporting when SP-CSI reporting is a certain threshold or less, i.e. the measurement section of the UE performs measurement of the received signal, such as received power (RSRP (Reference Signal Received Power)), paragraphs [0022], [0033], [0072], [0144], [0145]; the SP-CSI is determined to be invalid when the RSRP is below a threshold (i.e. not enough power available));
a determination that the second SP CSI report is invalid; or 
a determination that a transmission power associated with the second SP CSI report is not available.

Regarding claim 17, Takeda and Muruganathan disclose the method of claim 13, Takeda discloses wherein the second SP CSI report comprises at least one of: 
a value, associated with a channel quality indicator report, that is outside of a predefined range; or 
a value, associated with a layer 1 reference signal received power (L1-RSRP), indicating that the L1-RSRP does not satisfy a threshold (the UE determines whether to prioritize SP-CSI reporting and ULGF transmission based on a certain condition (such as channel quality (for example, CQI value)), where the UE determines to drop the SP-CSI reporting when SP-CSI reporting is a certain threshold or less, i.e. the measurement section of the UE performs measurement of the received signal, such as received power (RSRP (Reference Signal Received Power)), paragraphs [0022], [0033], [0072], [0144], [0145]).

Regarding claim 18, Takeda and Muruganathan disclose the method of claim 13, Takeda discloses wherein the one or more messages comprises at least one of: 
downlink control information (DCI) (the UE receives activation/deactivation signal for the SP-CSI reporting through DCI, paragraph [0034]); or 
a medium access control (MAC) control element (CE).

Regarding claim 19, Takeda and Muruganathan disclose the method of claim 13, wherein the receiving the field comprises receiving one or more configuration parameters, associated with SP CSI reporting (the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, where the UE receives information about priority for SP-CSI reporting (i.e. CQI value),  paragraphs [0071] – [0076]; the SP-CSI resource is resource configured through higher layer signaling, or a resource specified by an activation signal for the SP-CSI reporting, paragraph [0031]), comprising: 
at least one indication of a resource configuration of the reference signal (the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, where the UE receives information about priority for SP-CSI reporting (i.e. CQI value),  paragraphs [0071] – [0076]; the SP-CSI resource is resource configured through higher layer signaling, or a resource specified by an activation signal for the SP-CSI reporting, paragraph [0031]), and 
the field.

Regarding claim 20, Takeda and Muruganathan disclose the method of claim 13, Takeda discloses wherein the field corresponds to an SP CSI skip indicator that is a cell-specific parameter associated with multiple SP CSI reports (a cell-specific reference signal (CRS), a channel state information-reference signal (CSI-RS), a demodulation reference signal (DMRS), a positioning reference signal (PRS), and so on are transmitted as downlink reference signals in the radio communication system, paragraph [0096]).

Regarding claim 21, Takeda discloses a wireless device (user terminal) comprising: 
one or more processors (the user terminal includes a processor, paragraphs [0147], [0149]); and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device to (the user terminal includes memory, where each function of the user terminal is implemented by allowing the processor to perform calculations, paragraphs [0147], [0150]): 
receive a field comprising a first value indicating that skipping semi-persistent (SP) channel state information (CSI) report transmission is allowed, wherein the field is configured to comprise either the first value or a second value indicating that skipping SP CSI report transmission is prohibited (the UE receives activation/deactivation signal to periodically perform CSI measurement using reference signal (i.e. SP-CSI-RS), where the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, paragraphs [0033], [0071] – [0076]; the indication of prioritizing SP-CSI is an indicator to allow the UE to skip SP-CSI reporting when the ULGF has higher priority for the UE to drop the SP-CSI reporting (i.e. first value indicates skipping is allowed), and the indication of prioritizing SP-CSI is an indicator to not allow the UE to skip SP-CSI reporting when the ULGF has lower priority for the UE to perform the SP-CSI reporting (i.e. second value indicates skipping is not allowed)); 
receive one or more messages indicating activation of SP CSI reporting (the UE receives activation/deactivation signal for the SP-CSI reporting through DCI, paragraph [0034]); and 
skip, based on the first value indicating that skipping SP CSI report transmission is allowed, a scheduled transmission of an SP CSI report (the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, where the UE receives information about priority for SP-CSI reporting (i.e. an indication of prioritizing SP-CSI reporting, an indication of prioritizing the ULGF (uplink grant-free) transmission, etc.), and the UE uses the ULGF resource to transmit ULGF by dropping the SP-CSI reporting during the scheduled time resource, paragraphs [0071] – [0076]).
While Takeda discloses the UE has the capability of skipping SP-CSI reporting (paragraphs [0068] – [0069]), Takeda does not explicitly disclose “while SP CSI reporting is activated, skip a scheduled transmission of an SP CSI report.”
Muruganathan discloses “while SP CSI reporting is activated, skip a scheduled transmission of an SP CSI report” as the wireless device receives a dynamic allocation trigger from network node to commence measurement of a semi-persistent CSI-RS resource, where a first measurement of the CSI-RS resource is performed, and a first CSI report based on the first measurement is transmitted to the network node, and the wireless device receives a dynamic deallocation trigger from a network node to terminate semi-persistent measurements on a CSI-RS resource, where the wireless device terminates the semi-persistent measurements on the CSI-RS resource (paragraphs [0093], [0094]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Takeda and Muruganathan before him or her, to incorporate the dynamic allocation trigger as taught by Muruganathan, to improve the UE avoiding a contention between SP-CSI reporting and UL data transmission of Takeda for utilizing the dynamic trigger as an indicator for the UE to skip SP-CSI reporting. The motivation for doing so would have been to have the high reliability of the DCI based allocation or deallocation to start or stop semi-persistent CSI-RS measurements (paragraph [0046] of Muruganathan).

Regarding claim 22, Takeda and Muruganathan disclose the wireless device of claim 21, Takeda discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to skip the scheduled transmission of the SP CSI report further based on a determination that a measurement associated with the SP CSI report does not satisfy a reporting condition (the UE determines whether to prioritize SP-CSI reporting and ULGF transmission based on a certain condition (such as channel quality (for example, CQI value)), where the UE determines to drop the SP-CSI reporting when SP-CSI reporting is a certain threshold or less, i.e. the measurement section of the UE performs measurement of the received signal, such as received power (RSRP (Reference Signal Received Power)), paragraphs [0022], [0033], [0072], [0144], [0145]).

Regarding claim 23, Takeda and Muruganathan disclose the wireless device of claim 21, Takeda discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to transmit, while SP CSI reporting is activated, a second SP CSI report comprising at least one of: 
a layer 1 reference signal received power (the measurement section of the UE performs measurement of the received signal, such as received power (RSRP (Reference Signal Received Power)), paragraphs [0144], [0145]); 
a channel quality indicator (the UE determines whether to prioritize SP-CSI reporting and ULGF transmission based on a certain condition (such as channel quality (for example, CQI value)), where the UE receives activation/deactivation signal to periodically perform CSI measurement using reference signal (i.e. SP-CSI-RS), and the CSI-RS is a reference signal used to measure channel state information (CSI) such as a CQI (Channel Quality Indicator), a PMI (Precoding Matrix Indicator), and a RI (Rank Indicator), paragraphs [0022], [0033], [0072]); 
a precoding matrix indicator (the UE determines whether to prioritize SP-CSI reporting and ULGF transmission based on a certain condition, where the UE receives activation/deactivation signal to periodically perform CSI measurement using reference signal (i.e. SP-CSI-RS), and the CSI-RS is a reference signal used to measure channel state information (CSI) such as a CQI (Channel Quality Indicator), a PMI (Precoding Matrix Indicator), and a RI (Rank Indicator), paragraphs [0022], [0033], [0072]); 
a rank indicator (the UE determines whether to prioritize SP-CSI reporting and ULGF transmission based on a certain condition (such as channel quality (for example, CQI value)), where the UE receives activation/deactivation signal to periodically perform CSI measurement using reference signal (i.e. SP-CSI-RS), and the CSI-RS is a reference signal used to measure channel state information (CSI) such as a CQI (Channel Quality Indicator), a PMI (Precoding Matrix Indicator), and a RI (Rank Indicator), paragraphs [0022], [0033], [0072]); or 
a CSI reference signal (CSI-RS) resource indicator (the UE determines whether to prioritize SP-CSI reporting and ULGF transmission based on a certain condition (such as channel quality (for example, CQI value)), where the UE receives activation/deactivation signal to periodically perform CSI measurement using reference signal (i.e. SP-CSI-RS), and the CSI-RS is a reference signal used to measure channel state information (CSI) such as a CQI (Channel Quality Indicator), a PMI (Precoding Matrix Indicator), and a RI (Rank Indicator), paragraphs [0022], [0033], [0072]).

Regarding claim 24, Takeda and Muruganathan disclose the wireless device of claim 21, Takeda discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to receive a CSI request field comprising at least one of: 
an activation/deactivation field (the UE determines whether to prioritize SP-CSI reporting and ULGF transmission based on a certain condition (such as channel quality (for example, CQI value)), where the UE receives activation/deactivation signal to periodically perform CSI measurement using reference signal (i.e. SP-CSI-RS), and the CSI-RS is a reference signal used to measure channel state information (CSI) such as a CQI (Channel Quality Indicator), a PMI (Precoding Matrix Indicator), and a RI (Rank Indicator), paragraphs [0022], [0033], [0072]); 
an SP CSI report trigger index; or
the field.

Regarding claim 25, Takeda and Muruganathan disclose the wireless device of claim 21, Takeda discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to receive the field in at least one of: 
a radio resource control (RRC) message; 
downlink control information (DCI) (the UE receives activation/deactivation signal for the SP-CSI reporting through DCI, paragraph [0034]); or 
a medium access control (MAC) control element (CE).

Regarding claim 26, Takeda and Muruganathan disclose the wireless device of claim 21, Takeda discloses wherein the one or more messages comprise at least one of: 
downlink control information (DCI) (the UE receives activation/deactivation signal for the SP-CSI reporting through DCI, paragraph [0034]); or 
a medium access control (MAC) control element (CE).

Regarding claim 27, Takeda and Muruganathan disclose the wireless device of claim 21, Takeda discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to skip the scheduled transmission of the SP CSI report further based on a determination that a measurement associated with the SP CSI report is at least one of: 
below a threshold quantity (the UE determines whether to prioritize SP-CSI reporting and ULGF transmission based on a certain condition (such as channel quality (for example, CQI value)), where the UE determines to drop the SP-CSI reporting when SP-CSI reporting is a certain threshold or less, paragraphs [0022], [0033], [0072]); 
invalid; or 
not available.

Regarding claim 28, Takeda and Muruganathan disclose the wireless device of claim 21, Takeda discloses wherein the SP CSI report indicates a channel state associated with a reference signal (the UE receives activation/deactivation signal to periodically perform CSI measurement using reference signal (i.e. SP-CSI-RS), where the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, paragraphs [0033], [0071] – [0076]), and wherein the reference signal comprises at least one of: 
a CSI reference signal (CSI-RS) (the UE receives activation/deactivation signal to periodically perform CSI measurement using reference signal (i.e. SP-CSI-RS), where the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, paragraphs [0033], [0071] – [0076]); or 
a synchronization signal block.

Regarding claim 29, Takeda and Muruganathan disclose the wireless device of claim 21, Takeda discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to: 
receive one or more second messages indicating deactivation of SP CSI reporting (the UE receives activation/deactivation signal for the SP-CSI reporting through DCI to periodically perform CSI measurement using reference signal (i.e. SP-CSI-RS), where the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, paragraphs [0033], [0034], [0071] – [0076]).
While Takeda discloses the UE has the capability of skipping SP-CSI reporting (paragraphs [0068] – [0069]), Takeda does not explicitly disclose “stop, based on the one or more second messages, subsequent SP CSI reporting.”
Muruganathan discloses “stop, based on the one or more second messages, subsequent SP CSI reporting” as the wireless device receives a dynamic allocation trigger from network node to commence measurement of a semi-persistent CSI-RS resource, where a first measurement of the CSI-RS resource is performed, and a first CSI report based on the first measurement is transmitted to the network node, and the wireless device receives a dynamic deallocation trigger from a network node to terminate semi-persistent measurements on a CSI-RS resource, where the wireless device terminates the semi-persistent measurements on the CSI-RS resource (paragraphs [0093], [0094]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Takeda and Muruganathan before him or her, to incorporate the dynamic allocation trigger as taught by Muruganathan, to improve the UE avoiding a contention between SP-CSI reporting and UL data transmission of Takeda for utilizing the dynamic trigger as an indicator for the UE to skip SP-CSI reporting. The motivation for doing so would have been to have the high reliability of the DCI based allocation or deallocation to start or stop semi-persistent CSI-RS measurements (paragraph [0046] of Muruganathan).

Regarding claim 30, Takeda and Muruganathan disclose the wireless device of claim 21, Takeda discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to skip the scheduled transmission of the SP CSI report further based on a determination that the scheduled transmission of the SP CSI report overlaps in time with a scheduled transmission of one or more uplink control channels or one or more uplink shared channels (the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, where the UE receives information about priority for SP-CSI reporting (i.e. an indication of prioritizing SP-CSI reporting, an indication of prioritizing the ULGF (uplink grant-free) transmission, etc.) to transmit SP-CSI or to drop the SP-CSI reporting, paragraphs [0071] – [0076]; the indication of prioritizing SP-CSI is an indicator to allow the UE to skip SP-CSI reporting when the ULGF has higher priority for the UE to drop the SP-CSI reporting to avoid contention (i.e. collision)).

Regarding claim 31, Takeda and Muruganathan disclose the wireless device of claim 21, Takeda discloses wherein the field corresponds to an SP CSI skip indicator that is a cell-specific parameter associated with multiple SP CSI reports (a cell-specific reference signal (CRS), a channel state information-reference signal (CSI-RS), a demodulation reference signal (DMRS), a positioning reference signal (PRS), and so on are transmitted as downlink reference signals in the radio communication system, paragraph [0096]), and 
wherein the instructions, when executed by the one or more processors, cause the wireless device to receive the field by receiving one or more configuration parameters, associated with SP CSI reporting (the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, where the UE receives information about priority for SP-CSI reporting (i.e. CQI value),  paragraphs [0071] – [0076]; the SP-CSI resource is resource configured through higher layer signaling, or a resource specified by an activation signal for the SP-CSI reporting, paragraph [0031]), comprising: 
at least one indication of a resource configuration of a reference signal (the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, where the UE receives information about priority for SP-CSI reporting (i.e. CQI value),  paragraphs [0071] – [0076]; the SP-CSI resource is resource configured through higher layer signaling, or a resource specified by an activation signal for the SP-CSI reporting, paragraph [0031]); and 
the field.

Regarding claim 32, Takeda and Muruganathan disclose the wireless device of claim 21, Takeda discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to: 
receive a second field comprising the second value indicating that skipping SP CSI report transmission is prohibited (the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, where the UE receives information about priority for SP-CSI reporting (i.e. an indication of prioritizing SP-CSI reporting, an indication of prioritizing the ULGF (uplink grant-free) transmission, etc.) to transmit SP-CSI or to drop the SP-CSI reporting, paragraphs [0071] – [0076]; the indication of prioritizing SP-CSI is an indicator to not allow the UE to skip SP-CSI reporting when the ULGF has lower priority for the UE to perform the SP-CSI reporting).
While Takeda discloses the UE has the capability of skipping SP-CSI reporting (paragraphs [0068] – [0069]), Takeda does not explicitly disclose “while SP CSI reporting is activated, transmit, based on the second value indicating that skipping SP CSI report transmission is prohibited, a second SP CSI report.”
Muruganathan discloses “while SP CSI reporting is activated, transmit, based on the second value indicating that skipping SP CSI report transmission is prohibited, a second SP CSI report” as the wireless device receives a dynamic allocation trigger from network node to commence measurement of a semi-persistent CSI-RS resource, where a first measurement of the CSI-RS resource is performed, and a first CSI report based on the first measurement is transmitted to the network node, and the wireless device receives a dynamic deallocation trigger from a network node to terminate semi-persistent measurements on a CSI-RS resource, where the wireless device terminates the semi-persistent measurements on the CSI-RS resource (paragraphs [0093], [0094]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Takeda and Muruganathan before him or her, to incorporate the dynamic allocation trigger as taught by Muruganathan, to improve the UE avoiding a contention between SP-CSI reporting and UL data transmission of Takeda for utilizing the dynamic trigger as an indicator for the UE to skip SP-CSI reporting. The motivation for doing so would have been to have the high reliability of the DCI based allocation or deallocation to start or stop semi-persistent CSI-RS measurements (paragraph [0046] of Muruganathan).

Regarding claim 33, Takeda discloses a wireless device comprising: 
one or more processors (the user terminal includes a processor, paragraphs [0147], [0149]); and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device to (the user terminal includes memory, where each function of the user terminal is implemented by allowing the processor to perform calculations, paragraphs [0147], [0150]): 
receive a field indicating that skipping semi-persistent (SP) channel state information (CSI) report transmission is prohibited (the UE receives activation/deactivation signal to periodically perform CSI measurement using reference signal (i.e. SP-CSI-RS), where the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, paragraphs [0033], [0071] – [0076]; the indication of prioritizing SP-CSI is an indicator to allow the UE to skip SP-CSI reporting when the ULGF has higher priority for the UE to drop the SP-CSI reporting (i.e. first value indicates skipping is allowed), and the indication of prioritizing SP-CSI is an indicator to not allow the UE to skip SP-CSI reporting when the ULGF has lower priority for the UE to perform the SP-CSI reporting (i.e. second value indicates skipping is not allowed)); 
receive one or more messages indicating activation of SP CSI reporting (the UE receives activation/deactivation signal for the SP-CSI reporting through DCI, paragraph [0034]); 
while SP CSI reporting is activated, transmit, based on a reference signal, a first SP CSI report (the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, where the UE receives information about priority for SP-CSI reporting (i.e. an indication of prioritizing SP-CSI reporting, an indication of prioritizing the ULGF (uplink grant-free) transmission, etc.), and the UE uses the SP-CSI resource to transmit SP-CSI in the scheduled time resource, paragraphs [0071] – [0076]).
While Takeda discloses the UE has the capability of skipping SP-CSI reporting (paragraphs [0068] – [0069]), Takeda does not explicitly disclose “while SP CSI reporting is activated, transmit, based on the field indicating that skipping SP CSI report transmission is prohibited, a second SP CSI report.”
Muruganathan discloses “while SP CSI reporting is activated, transmit, based on the field indicating that skipping SP CSI report transmission is prohibited, a second SP CSI report” as the wireless device receives a dynamic allocation trigger from network node to commence measurement of a semi-persistent CSI-RS resource, where a first measurement of the CSI-RS resource is performed, and a first CSI report based on the first measurement is transmitted to the network node, and the wireless device receives a dynamic deallocation trigger from a network node to terminate semi-persistent measurements on a CSI-RS resource, where the wireless device terminates the semi-persistent measurements on the CSI-RS resource (paragraphs [0093], [0094]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Takeda and Muruganathan before him or her, to incorporate the dynamic allocation trigger as taught by Muruganathan, to improve the UE avoiding a contention between SP-CSI reporting and UL data transmission of Takeda for utilizing the dynamic trigger as an indicator for the UE to skip SP-CSI reporting. The motivation for doing so would have been to have the high reliability of the DCI based allocation or deallocation to start or stop semi-persistent CSI-RS measurements (paragraph [0046] of Muruganathan).

Regarding claim 34, Takeda and Muruganathan disclose the wireless device of claim 33, Takeda discloses wherein a measurement associated with the second SP CSI report does not satisfy a reporting condition (the UE determines whether to prioritize SP-CSI reporting and ULGF transmission based on a certain condition (such as channel quality (for example, CQI value)), where the UE determines to drop the SP-CSI reporting when SP-CSI reporting is a certain threshold or less, i.e. the measurement section of the UE performs measurement of the received signal, such as received power (RSRP (Reference Signal Received Power)), paragraphs [0022], [0033], [0072], [0144], [0145]).

Regarding claim 35, Takeda and Muruganathan disclose the wireless device of claim 33, Takeda discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to: 
receive a second field indicating that skipping SP CSI report transmission is allowed (the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, where the UE receives information about priority for SP-CSI reporting (i.e. an indication of prioritizing SP-CSI reporting, an indication of prioritizing the ULGF (uplink grant-free) transmission, etc.), and the UE uses the ULGF resource to transmit ULGF by dropping the SP-CSI reporting during the scheduled time resource, paragraphs [0071] – [0076]).
While Takeda discloses the UE has the capability of skipping SP-CSI reporting (paragraphs [0068] – [0069]), Takeda does not explicitly disclose “while SP CSI reporting is activated, skip, based on the second field indicating that skipping SP CSI report transmission is allowed, a scheduled transmission of a third SP CSI report.”
Muruganathan discloses “while SP CSI reporting is activated, skip, based on the second field indicating that skipping SP CSI report transmission is allowed, a scheduled transmission of a third SP CSI report” as the wireless device receives a dynamic allocation trigger from network node to commence measurement of a semi-persistent CSI-RS resource, where a first measurement of the CSI-RS resource is performed, and a first CSI report based on the first measurement is transmitted to the network node, and the wireless device receives a dynamic deallocation trigger from a network node to terminate semi-persistent measurements on a CSI-RS resource, where the wireless device terminates the semi-persistent measurements on the CSI-RS resource (paragraphs [0093], [0094]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Takeda and Muruganathan before him or her, to incorporate the dynamic allocation trigger as taught by Muruganathan, to improve the UE avoiding a contention between SP-CSI reporting and UL data transmission of Takeda for utilizing the dynamic trigger as an indicator for the UE to skip SP-CSI reporting. The motivation for doing so would have been to have the high reliability of the DCI based allocation or deallocation to start or stop semi-persistent CSI-RS measurements (paragraph [0046] of Muruganathan).

Regarding claim 36, Takeda and Muruganathan disclose the wireless device of claim 33, Takeda discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to transmit the second SP CSI report after at least one of: 
a determination that the second SP CSI report is not available (the UE determines whether to prioritize SP-CSI reporting and ULGF transmission based on a certain condition (such as channel quality (for example, CQI value)), where the UE determines to drop the SP-CSI reporting when SP-CSI reporting is a certain threshold or less, i.e. the measurement section of the UE performs measurement of the received signal, such as received power (RSRP (Reference Signal Received Power)), paragraphs [0022], [0033], [0072], [0144], [0145]; the SP-CSI is determined to be invalid when the RSRP is below a threshold (i.e. not enough power available)); 
a determination that the second SP CSI report is invalid; or 
a determination that a transmission power associated with the second SP CSI report is not available.

Regarding claim 37, Takeda and Muruganathan disclose the wireless device of claim 33, Takeda discloses wherein the second SP CSI report comprises at least one of: 
a value, associated with a channel quality indicator report, that is outside of a predefined range; or 
a value, associated with a layer 1 reference signal received power (L1-RSRP), indicating that the L1-RSRP does not satisfy a threshold (the UE determines whether to prioritize SP-CSI reporting and ULGF transmission based on a certain condition (such as channel quality (for example, CQI value)), where the UE determines to drop the SP-CSI reporting when SP-CSI reporting is a certain threshold or less, i.e. the measurement section of the UE performs measurement of the received signal, such as received power (RSRP (Reference Signal Received Power)), paragraphs [0022], [0033], [0072], [0144], [0145]).

Regarding claim 38, Takeda and Muruganathan disclose the wireless device of claim 33, Takeda discloses wherein the one or more messages comprises at least one of: 
downlink control information (DCI) (the UE receives activation/deactivation signal for the SP-CSI reporting through DCI, paragraph [0034]); or 
a medium access control (MAC) control element (CE).

Regarding claim 39, Takeda and Muruganathan disclose the wireless device of claim 33, Takeda discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to receive the field by receiving one or more configuration parameters, associated with SP CSI reporting (the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, where the UE receives information about priority for SP-CSI reporting (i.e. CQI value),  paragraphs [0071] – [0076]; the SP-CSI resource is resource configured through higher layer signaling, or a resource specified by an activation signal for the SP-CSI reporting, paragraph [0031]), comprising: 
at least one indication of a resource configuration of the reference signal (the UE determines the control for avoiding a contention between SP-CSI reporting and UL data transmission based on the information notified by the base station, where the UE receives information about priority for SP-CSI reporting (i.e. CQI value),  paragraphs [0071] – [0076]; the SP-CSI resource is resource configured through higher layer signaling, or a resource specified by an activation signal for the SP-CSI reporting, paragraph [0031]), and 
the field.

Regarding claim 40, Takeda and Muruganathan disclose the wireless device of claim 33, wherein the field corresponds to an SP CSI skip indicator that is a cell-specific parameter associated with multiple SP CSI reports (a cell-specific reference signal (CRS), a channel state information-reference signal (CSI-RS), a demodulation reference signal (DMRS), a positioning reference signal (PRS), and so on are transmitted as downlink reference signals in the radio communication system, paragraph [0096]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KANG et al – the UE receives CSI reporting setting information related with CSI reporting, receives one or more CSI-RS, and performs the CSI reporting by using a measurement value estimated by at least one specific CSI-RS among the one or more CSI-RSs, in which the at least one specific CSI-RS is determined based on gap information for configuring a measurement interval for estimating the measurement value and a performing timing of the CSI reporting
BAE et al – the terminal receives BWP configuration on a BWP for uplink and/or downlink transmission, receives reporting configuration information including a reporting configuration for the CSI reporting, and performs the CSI reporting on the basis of the BWP configuration information and the reporting configuration information, wherein the reporting configuration is associated with the BWP, and whether or not the reporting configuration is activated may be determined on the basis of whether or not the BWP is activated
TAKEDA et al – the user terminal receives configuration information for channel state information reporting, and controls a start of periodic transmission of the channel state information reporting based on the configuration information in response to receipt of a command for activation of the channel state information reporting, and the channel state information reporting is no longer transmitted when a condition is fulfilled during a period from the start to deactivation of the channel state information reporting

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        


/KHALED M KASSIM/Primary Examiner, Art Unit 2468